Citation Nr: 0507733	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  96-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION
  
The veteran served on active duty from September 1989 to 
September 1993.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted service 
connection and assigned a noncompensable initial rating for a 
left knee disability.  Since that time, the initial rating 
has been increased to 10 percent effective September 12, 
1993, the day after the veteran's discharge from service.  
The veteran appeals for a higher initial rating.

This matter was the subject of Board remands in December 2000 
and August 2003. 


FINDINGS OF FACT

1.  For the period from September 12, 1993, to September 12, 
2002, the veteran's service-connected left knee disability 
was not manifested by limitation of flexion or extension, 
instability, subluxation, or any other abnormal objective 
clinical or X-ray findings consistent with more than slight 
impairment.

2.  For the period from September 12, 2002, forward, the 
veteran's service-connected left knee disability has been 
manifested by functional limitation, to include slight 
instability, slight loss of flexion, and loss of strength, 
which more nearly approximates  moderate but no more than 
moderate impairment of the knee.

3.  For the period from September 12, 2002, forward, the 
preponderance of the X-ray evidence is negative for arthritis 
of the left knee; flexion is not limited to less than 60 
degrees and extension is not limited to more than 5 degrees, 
even with consideration of pain. 



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for the veteran's left knee 
disability for the period from September 12, 1993, to 
September 12, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2004).

2.  The schedular criteria for an initial disability rating 
of 20 percent, but no more than 20 percent, for the veteran's 
left knee disability, for the period from September 13, 2002, 
forward, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2004); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1994 rating decision, the October 
1995 Statement of the Case, the March 1996, November 2002, 
November 2003, February 2004, and October 2004 Supplemental 
Statements of the Case, and February 2001 and September 2003 
letters sent to the veteran by the RO adequately informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, a September 2003 letter from the 
RO to the veteran informed him of the type of evidence that 
would substantiate his claim (e.g., medical evidence to show 
that his condition had increased in severity).   He was 
informed that that he could obtain and submit private 
evidence in support of his claim, and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in July 1994, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in September 2003 was  not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the September 2003 
RO letter, he was informed that it was his responsibility to 
make sure that the RO received all requested records that 
weren't in the possession of a Federal department or agency, 
which logically could include all relevant records in his 
possession.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements, or addressing the precise 
language contained in VA regulations regarding the "fourth 
element," is harmless, non-prejudicial error.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for his knee disability.  The RO 
has obtained all identified evidence.

In addition, the case was remanded by the Board in December 
2000 for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the multiple reports of 
medical examinations and opinions obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provide sufficient competent medical evidence to 
decide the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

Service medical records show that the veteran twisted his 
left knee playing basketball in 1992 with chronic complaints 
of left knee pain through the remainder of service.  The 
August 1993 service separation examination showed patello-
femoral pain syndrome of the left knee with pain upon 
patellar compression.  

September 1994 VA X-rays of both knees were normal.  

In December 1994, the veteran saw VA for treatment of 
multiple joint pain, to include the knees.  No specific 
diagnosis or findings with respect to the knees was made.  He 
was prescribed medications for arthritis and headaches.

Upon a January 1998 VA orthopedic examination, the veteran 
was noted to walk down to the waiting room hallway with a 
perfectly normal gait, using no ambulatory aids, and wearing 
no supports.  He was able to move in and out of the examining 
room chair without difficulty.  He was able to walk on his 
toes and heels and fully squat normally and the Trendelenburg 
test was negative.  Examination of all joints revealed no 
incoordination, no evidence of any disuse, no muscular 
tenderness, no trigger points, no tender points, no muscular 
twitch reposes, and no atrophy.  There was no joint swelling 
and there were no effusions, joint color changes, or joint 
temperature changes found.  All joint ranges of motion were 
perfectly normal.  His patella reflexes were bilaterally 
equal.  His knees demonstrated no abnormal Lachman maneuver 
and no abnormal McMurray maneuver.  There was no pain with 
joint motion, and no evidence of any painful demeanor 
throughout the examination.  The pertinent diagnosis was 
musculoskeletal complaints without any objective 
abnormalities.  

At a September 2002 VA examination of the knees, the veteran 
complained of greater pain in the right knee than the left.  
Pain symptoms were found to be relative to objective 
findings.  There was surprisingly good muscle mass in both 
thighs.  The left calf measured 15 1/2 inches compared to 15 1/4 
inches for the right calf.  The thighs measured 25 inches 
bilaterally toward the top, and 23 inches on the left and 22 
inches on the right lower down toward the knee.  Strength was 
assessed at 3 of 5 on the left and 2 of 5 on the right.  He 
also had some clonus on the left which the examiner noted to 
be a highly indicative and very reliable indicator of disuse.  
In addition the veteran exhibited only very slight crepitus 
on the left but greater crepitus on the right.  When the 
veteran would lie supine and flex each individual hip to 90 
degrees pointing the thigh straight up and then extend the 
knee, he was able to extent to 155 degrees on the right and 
165 degrees on the left (compared to normal extension of 
about 170 degrees), and was definitely limited in further 
extension by pain.  Sitting, full extension was not painful.  
McMurray's sign and Lachman signs were negative in both 
knees.  No ligament laxity was found in either knee.  He had 
no joint line tenderness in either knee but he definitely had 
patella tendon tenderness in both knees, more prominent below 
the patella than above and the same right and left.  

The diagnoses included bilateral patellofemoral pain 
syndrome, not as progressed on the left as on the right.  
Also diagnosed was tenderness in the patellar tendon on the 
right a little more prominent than on the left, indicative of 
chronic, persistent and progressive patella tendonitis in 
both knees, now with symptoms more significant on the right 
than the left.  The examiner also felt that pain on stress 
testing and clonus on stress testing suggested disuse.  X-
rays of both knees were normal.  

September 2002 private X-rays were said to have shown a 35 
degree lateral tilt of the patella with subluxation.  As a 
result, a September 2002 private MRI of the knee was 
conducted.  It showed chondromalacia patella and no tears of 
the menisci, with no evidence of subluxation of the patella 
or abnormal patellar tilt.  The MRI impression of the left 
knee was mild medial and patellofemoral compartment 
chondromalacia probably present, with mild myxoid 
degenerative change present in the mid body of the medial 
meniscus.  The veteran's right knee was noted to bother him 
more than the left.  Prior to the MRI, the treating physician 
planned for the veteran to undergo arthroscopy, of the right 
knee first, but the MRI findings appear to have been negative 
for subluxation and patellar tilt as compared to 
interpretations of the prior X-rays, and the September 2003 
and October 2004 VA examinations described directly below are 
entirely silent by history and physical examination for any 
such surgery having occurred.

Upon a September 2003 VA examination, conducted for purposes 
of examining both knees, the veteran said that he noticed 
pain if he sat for a long time, if he squatted, if he went up 
or down steps, if he walked normally, and if he was trying to 
work in a position that required knee flexing.  He also 
noticed aching and popping when standing.  On physical 
examination, the two knees were the same.  The overall 
alignment was good when the veteran was standing.  When 
laying down the alignment still appeared good until the knee 
was lifted up, then the knee tended to hyperextend and did so 
to the extent of 20 degrees.  He then flexed to 140 degrees.  
Despite the hyperextension, the collateral and cruciate 
ligaments were stable with good sharp end points.  Also the 
patella was stable.  There was pain on compressing the 
patella or pushing it "to and fro" in a medial lateral 
direction with the veteran sitting, and the patella seemed to 
track smoothly and evenly in the groove as he extended the 
knee.  When the veteran actively extended his knee, it did 
not hyperextend.  The hyperextension seemed to occur when was 
relaxed and the examiner lifted up his leg by the heel.  He 
denied this being present in childhood, then stated he did 
not know.  The examiner opined that he did not think it was 
related to an injury in the service but that it may have some 
bearing on the veteran's patella problem.  The patellae had 
considerable crepitus during various parts of the 
examination.  McMurray's sign was absent.  Upon examining the 
veteran's other joints, it was found that they tended to be 
somewhat hyperflexible but certainly not to the extent that 
the knees were.  The examiner's diagnosis was bilateral 
patellofemoral pain syndrome.  This was accompanied by some 
laxity which allowed the veteran to hyperextend the knee.  
The hyperextension was of unknown origin.  The hyperextension 
was not accompanied by any laxity of the lateral or cruciate 
ligaments.  Standing knee X-rays of both knees from September 
2002 were reviewed and appeared normal.

At an October 2004 VA examination, conducted for purposes of 
rating service-connected disabilities of both knees, there 
was some fullness around the patella in both knees and the 
patellar tap was positive on the left side.  Flexion was 
possible from 0 to 140 degrees, but from 90 down to 140 
degrees he complained of worsening pain.  Extension was full 
and he did not complain of pain during the entire range of 
motion.  Evaluation of medial and lateral collateral 
ligaments in both knees was normal and the McMurray's test 
was negative.  On evaluation for his anterior and posterior 
cruciate ligaments, using the anterior/posterior drawer test, 
he complained of pain on the right side.  An MRI of the right 
knee showed distal anterior cruciate ligament increased 
signal, indicating a sprain and a slightly thickened medial 
collateral ligament on the right side with minimally 
increased joint fluid at the time.  The examiner's impression 
was bilateral patellofemoral syndrome with increased symptoms 
in both knees, and limitation of motion as described upon 
examination.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, the 
rating code for other impairment of the knee, recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, 20 percent disabling if moderate, and 30 
percent disabling if severe.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling; to 15 degrees is rated as 20 
percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2004).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.

On September 17, 2004, the VA General Counsel issued 
VAOPGCPREC 9-2004, which found that a veteran could receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran is currently rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee, at 10 
percent, the rating corresponding to slight disability, for 
the period from September 12, 1993, forward.  September 1994 
X-rays of the knee were negative.  At December 1994 treatment 
for multiple joint pain, there were no positive findings and 
there was no diagnosis with respect to the knees.  At a 
January 1998 VA examination, the examiner specifically found 
that there were no objective abnormalities.  This evidence 
can support no more than a rating of 10 percent, for slight 
disability of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 because there are no positive 
examination, treatment, or X-ray findings for the left knee 
during this period.  And, in the absence of any objective 
clinical findings indicating limitation of motion of the 
right knee, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.

However, beginning with the September 2002 VA examination, 
signs and symptoms which more nearly approximate a finding of 
moderate disability were supported by objective examination 
results.  Pain symptoms were found to correspond to objective 
findings.   Strength of the left knee was assessed as 3 of 5.  
He also had some clonus on the left which the examiner noted 
to be a highly indicative and very reliable indicator of 
disuse.  At the September 2003 VA examination, on physical 
examination, when laying down the knee alignment appeared 
good until the knee was lifted up; then the knee tended to 
hyperextend and did so some 20 degrees.  There was pain on 
both compressing the patella and pushing it in a medial 
lateral direction with the veteran sitting, though the 
patella seemed to track smoothly and evenly in the groove as 
he extended the knee.  When the veteran actively extended his 
knee, it did not hyperextend.  The patellae had considerable 
crepitus during various parts of the examination.  Upon 
examining the veterans joints, it was found that they tended 
to be somewhat hyperflexible but certainly not to the extent 
that the knees were.  The examiner's diagnosis was bilateral 
patellofemoral pain syndrome, accompanied by some laxity 
which allowed the veteran to hyperextend the knee.  At the 
October 2004 VA examination there was some fullness around 
the patella in both knees and the patellar tap was positive 
on the left side.  Flexion was possible from 0 to 140 
degrees, but from 90 down to 140 degrees he complained of 
worsening pain.  

These examination results may reasonably be construed as 
nearly or more nearly describing a moderate, as opposed to a 
slight, level of disability.  Accordingly, the Board finds 
that a rating of 20 percent, corresponding to a moderate 
level of disability, is warranted, effective September 13, 
2002, the date that the increased level of symptomatology is 
first ascertainable from the record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  To the extent the question of whether 
the left knee disability from September 12, 2002, forward, 
may be best described as slight or moderate is a close one, 
the benefit of the doubt is resolved in favor of the veteran.  
See 38 C.F.R. § 3.102.  A higher rate of 30 percent, for 
severe disability, is not warranted for any period from 
September 12, 1993, forward, because at no time is pain, 
range of motion, functional limitation, or any other aspect 
of the veteran's left knee disability shown to be or 
described as severe in any respect.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.
 
The Board has also considered whether a higher rating based 
on limitation of motion may be warranted.  Even taking into 
account pain and related factors, for no period from 
September 1993 forward are there limitation of motion 
measurements or descriptions from clinicians more nearly 
approximating what is required for a compensable rating -- 
limitation of flexion of the leg to 60 degrees (see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260), or limitation of extension of 
the leg to 10 degrees (see 38 C.F.R. § 4.71a, Diagnostic Code 
5261).  Extension has repeatedly been shown to be full to 0 
degrees without functional limitation.  Limitation of 
flexion, to include limitation due to pain, was at most shown 
to be 90 degrees, where pain set in during range of motion 
testing.  To the extent the veteran's service-connected left 
knee disability may include some degree of hyperextension on 
passive, but not active, motion, the Board's evaluation of 20 
percent for moderate disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, to include symptoms of instability, 
fully contemplates this symptomatology.

The veteran's left knee disability does not warrant an 
evaluation in excess of 10 percent prior to September 12, 
2002, or to a rating in excess of 20 percent thereafter, even 
with consideration of 38 C.F.R. §§ s 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that his symptoms, including pain, 
are adequately addressed and contemplated by the 10 and 20 
percent ratings before and since that date, respectively.  
The medical evidence does not show that the veteran's pain 
results in additional limitation of motion that more nearly 
approximates limitation of flexion to less than 60 degrees 
(Diagnostic Code 5260) or limitation of extension to more 
than 5 degrees (Diagnostic Code 5261).  That is, there is no 
evidence of additional loss of motion due to pain supported 
by objective findings, or weakness, fatigue, incoordination 
or flare-ups of symptoms that result in additional loss of 
motion, to a degree that would support a higher rating during 
either period of time in question or separate compensable 
ratings under VAOPGCPREC 9-2004.  Thus, the Board finds that 
the 10 and 20 percent evaluations appropriately addresses his 
symptoms, and a rating in excess of 10 percent prior to 
September 12, 2002, or to a rating in excess of 20 percent 
thereafter under Diagnostic Codes 5260 or 5261, including 
consideration of sections 4.40 and 4.45, is not warranted. 
DeLuca, 8 Vet. App. at 202.

There is no medical evidence of frequent episodes of locking 
of the left knee with pain and effusion into the joint at any 
time since September 1993.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
service connection is not in effect for arthritis of the left 
knee.  Moreover, while a private MRI study in September 2002 
was reported to show mild degenerative change present in the 
mid body of medial meniscus, VA X-rays taken in the same 
month were normal and these latter films were reviewed by the 
VA physician who examined the veteran in September 2003 and 
found those films were again found to be normal.  None of the 
several VA clinicians who have examined the veteran in recent 
years have diagnosed arthritis.  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against X-ray confirmation of arthritis (see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003) at any time during the rating 
period in question.  Thus, separate ratings are not warranted 
under the cited legal authority.  The applicable law and 
regulations, including VAOPGCPREC 23-97 and/or  VAOPGCPREC 9-
98, do not allow for separate ratings for instability and 
limitation of motion of a knee absent confirmation of 
arthritis.  

As the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 for the 
veteran's service-connected left knee disability, prior to 
September 12, 2002, or to a rating in excess of 20 percent 
thereafter, the benefit of the doubt doctrine is not for 
application to these aspects of the veteran's claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there has been no showing that the veteran's 
service-connected left knee disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The schedular rating criteria for 
rating the knees well contemplates the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).









ORDER

An initial disability rating in excess of 10 percent for the 
veteran's left knee disability for the period from September 
12, 1993, to September 12, 2002, is denied. 

An initial disability rating of 20 percent for the veteran's 
left knee disability for the period from September 13, 2002, 
forward, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


